Citation Nr: 0716271	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-43 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  His discharge documents reflect he was 
awarded the Purple Heart medal.  The veteran died in January 
2004 and the appellant is the veteran's spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The death certificate reflects that the veteran died on 
January [redacted], 2004; the cause of death was listed as 
cardiomyopathy, with onset in the last six months.

2. At the time of the veteran's death, his service-connected 
disabilities were subtotal gastrectomy for duodenal ulcer, 
evaluated as 20 percent disabling; anxiety reaction, 
evaluated as 10 percent disabling; healed shrapnel wound of 
the dorsum of the left forearm, evaluated as zero percent 
disabling; and malaria, evaluated as zero percent disabling; 
for a total combined evaluation of 30 percent from August 13, 
1960.

3. There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
or shows that the veteran's service-connected disabilities 
contributed to the cause of his death.

4. The veteran did not have a totally disabling service-
connected disability for a continuous period of at least ten 
years immediately preceding his death.



CONCLUSION OF LAW

1. A service-connected disability neither caused nor 
contributed to the cause of the veteran's death, to include 
on a presumptive basis, and the criteria for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1310, 1318, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In a March 2004 letter, the RO provided notice concerning 
entitlement to dependency and indemnity compensation (DIC), 
including service connection for the cause of the veteran's 
death.  The letter discussed the type of evidence needed to 
prevail in the claim for DIC, including service connection 
for the cause of the veteran's death, i.e., evidence showing 
that the veteran died in service or medical evidence showing 
that his service-connected conditions caused or contributed 
to his death, or evidence that the veteran was continuously 
rated as totally disabled due to service-connected conditions 
for at least 10 years prior to his death since his release 
from active duty, and for at least five years immediately 
preceding death, or at least one year prior to death if he 
was a former prisoner of war and died after September 30, 
1999.  The appellant was informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  She was also advised that she should submit 
evidence, which would include that in her possession, in 
support of her claim.  Subsequent additional notice 
concerning the effective date and evaluation assigned was 
provided in April 2006.

The above-described actions ensured that the appellant had a 
meaningful opportunity to participate effectively in the 
processing of her claim.  She had the opportunity to submit 
additional argument and evidence, which she did.  And she had 
the opportunity to testify as to the issue before a Veterans 
Law Judge, which she initially elected to do, then withdrew 
her request.  She has demonstrated her awareness of the type 
and kind of evidence needed to prevail in her claim for 
service connection of the veteran's death.  For these 
reasons, any procedural defect caused by the timing of the 
notice was cured and the appellant has not been prejudiced by 
any defect in the notice.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (2006) (Fed Cir. Apr. 
5, 2006); and Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records and records of private 
medical treatment just prior to his death.  In addition, the 
Board requested a medical opinion concerning the cause of the 
veteran's death, which was received in January 2007.  The 
appellant was advised that such an opinion was being 
requested, and was provided with a copy of the opinion in 
February 2007.  She was given the opportunity to submit 
additional evidence or to make a response, and was asked to 
do so within 60 days.  She has declined to respond.  The 
appellant has not identified any additional records in 
reference to her claim for service connection for the cause 
of the veteran's death, which have not been obtained or 
sought by the RO.  Hence, the Board concludes that no further 
assistance to the appellant in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection for Cause of Death

The appellant argues that the heart disease which caused the 
veteran's death is the result of his active service.  In 
particular, she argues that his heart disease is the result 
of his service-connected anxiety disorder.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Cardiovascular disease which manifests to a compensable 
degree within one year after service discharge may be 
presumptively service-connected even where the disability was 
not shown during service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 
3.307, 3.309.

The death certificate reflects that the veteran died on 
January [redacted], 2004.  The cause of death was listed as 
cardiomyopathy, with onset six months before.  

Service connection for psychoneurosis anxiety was granted by 
an October 1948 rating decision, and evaluated at zero 
percent disabling from January to April 1948, and at 10 
percent from April 1948.  Service connection for a healed 
shrapnel wound scar of the left forearm was also granted, 
evaluated as zero percent disabling from January 1948.  
Service connection for malaria and duodenal ulcer was granted 
by a November 1948 rating decision, evaluated at zero percent 
from January 1948 and 20 percent from April 1948.

A total combined evaluation of 30 percent was in effect from 
April 1948 to March 1951 when the evaluation assigned the 
duodenal ulcer was reduced to 10 percent, for a total 
combined evaluation of 20 percent from March 1951.

In September 1952, the evaluation assigned the duodenal ulcer 
was increased to 20 percent, effective in September 1952, and 
the evaluation afforded the anxiety disorder was reduced to 
zero percent, effective in September 1952.  The total 
combined evaluation remained at 20 percent from March 1951.  

In June 1958, a rating decision purported to clarify the 
evaluations and diagnostic codes for the veteran's service 
connected disabilities, showing duodenal ulcer as evaluated 
at 10 percent from March 1951, and anxiety disorder also at 
10 percent, from April 1948.  The total combined evaluation 
remained at 20 percent from March 1951.

In December 1963, a temporary total 100 percent evaluation 
was assigned for subtotal gastrectomy for duodenal ulcer from 
June 28, 1960 to August 12, 1960.  A 20 percent evaluation 
for duodenal ulcer was assigned from August 13, 1960, and a 
total combined evaluation of 30 percent evaluation was in 
effect from that date until the veteran's death in January 
2004.

The veteran's report of medical examination at entrance to 
active service reveals no complaints, diagnoses, 
abnormalities or other findings concerning the cardiovascular 
system, and results of chest X-ray were found to be negative.  
Blood pressure was measured at 100 over 70.  Service medical 
records do not document cardiovascular disease by complaint, 
finding, or history.  The veteran reported no complaints 
concerning his cardiovascular system, and no diagnoses, 
abnormalities or other findings concerning the cardiovascular 
system were documented at discharge.  Chest X-ray was 
reported to show no significant abnormalities, and blood 
pressure was measured at 110 over 80.

The veteran was examined pursuant to a claim for VA benefits 
in April 1948, at which time he had no complaints concerning 
his cardiovascular system.  The examiner recorded blood 
pressure readings at 124 over 80, and noted pulse at 80 
seated, 82 standing, 110 immediately after exercise, and 80 
three minutes after exercise.  No arrhythmia was noted, and 
the examiner found the cardiovascular system to be normal.  
Similar findings were made in VA examination conducted in 
October 1950 and October 1952, with blood pressure readings 
at 120 over 80 and 108 over 64, respectively.  In January 
1954, the veteran again underwent VA examination.  No 
cardiovascular examination was conducted, but the veteran's 
blood pressure was measure at 114 over 70.  

Thereafter, the first medical evidence of a heart condition 
is in private medical records, which show diagnoses of 
hypertension and renal disease secondary to hypertension as 
early as in 1999.  Organic heart disease, arteriosclerotic 
heart disease, acute inferior myocardial infarction 
complicated by complete near block and total occlusion of the 
right coronary artery and intra-abdominal aneurysm were also 
diagnosed in 1999.  This is more than 50 years after the 
veteran's discharge from active service in 1945, and well-
beyond the one-year presumptive period.  

The death certificate, dated in January 2004, reflects a 
diagnosis of cardiomyopathy with onset in the last six 
months.  The earliest of the private medical records 
submitted are dated in 1990.  Even assuming, without finding, 
that these records represent treatment for hypertension or 
heart disease, this is still 45 years beyond the veteran's 
discharge from active service and well-beyond the one-year 
presumptive period.

The veteran died in January 2004.  Private medical treatment 
records just prior to and during the hospitalization in which 
he died show that the veteran was admitted with the following 
diagnoses:  pneumonia, respiratory insufficiency, congestive 
heart failure, and end-stage renal disease.  Final diagnoses 
were the same.

There are no medical findings or opinions tending to link the 
veteran's heart disease to his active service, or 
establishing onset of heart disease within the one-year 
presumptive period.  

As heart disease was not incurred during the veteran's active 
service or manifested to a compensable degree or more within 
the one-year period following his discharge from active 
service in 1945, and as the record presents no medical 
opinions or findings relating the heart disease etiologically 
to the veteran's active service, there is no factual basis to 
associate the veteran's fatal heart disease to service.  
38 U.S.C.A. § 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.  
For this reason, heart disease was not a service-connected 
disability.  § 38 U.S.C.A. § 1310.

The remaining question is whether the service-connected 
status post gastrectomy for duodenal ulcer, anxiety neurosis, 
healed shrapnel wound, or malaria contributed to the cause of 
the veteran's death.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death. 
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability. 38 C.F.R. § 3.312(c).

The appellant has argued that the veteran's heart condition 
was the result of his anxiety disorder.  She submitted the 
statement of the veteran's private treating physician in 
support of her argument.  The statement, dated in April 2004 
by Randy A. Jordan, M.D., shows that the veteran died of 
coronary artery disease, and reports a history of smoking 
from service, when the cigarettes were provided by the 
military.  The physician opined that the veteran's stress and 
subsequent tobacco habit probably contributed to his 
subsequent coronary artery disease.  

The veteran is not service-connected for nicotine addiction 
or the residuals of smoking as the result of nicotine 
addiction.  

In December 2006, the Board sought a medical opinion as to 
the cause of the veteran's death.  The requested opinion was 
provided by Mark E. Thompson, M.D. and Staff Cardiologist.  
Dr. Thompson noted that the veteran died as the result of 
extensive peripheral vascular disease.  The records 
documented that he had received treatment for carotid 
stenosis, chronic renal failure requiring dialysis for six or 
more years, extensive coronary atherosclerosis with resultant 
left ventricular dysfunction, and abdominal aortic aneurysm 
that had been resected.  The physician opined the veteran's 
death was directly related to the severity of his generalized 
atherosclerosis.

Concerning whether or not the veteran's service connected 
anxiety disorder and an undocumented tobacco habit existing 
for an unspecified time contributed to the development of 
coronary artery disease, the physician noted that review of 
the record revealed a normal cardiovascular examination at 
discharge from active service.  Fifteen years after, the 
veteran underwent an operation as the result of acute 
perforation of a chronic anterior duodenal ulcer.  However, 
there were no findings in the operation report of 
atherosclerosis of any vessels encountered during the 
procedure.  Moreover, at no time during or within the two 
years following separation from active service, did the 
record reveal medical findings of a diagnosis of generalized 
atherosclerosis or heart disease.

Therefore, and in view of the high percentage of population 
experiencing generalized atherosclerosis and complications, 
the physician opined that it was highly unlikely that the 
veteran's service-connected anxiety reaction was causally 
related to the development of generalized atherosclerosis and 
coronary artery disease.

The Board finds the opinion proffered y Dr. Thompson to be 
more probative than that offered by the veteran's private 
treating physician, Dr. Jordan.  This is so because Dr. 
Thompson's opinion is informed by a review of the entire 
record, to include the veteran's service medical records and 
early VA examination reports.  There is no indication that 
Dr. Jordan had these records to review.  In addition, Dr. 
Jordan's opinion contains information that is not documented 
by the medical evidence of record, i.e., the veteran's 
smoking history.  Finally, Dr. Jordan's opinion is 
speculative, in that he used the word "probably."  While 
use of the word "probably" could arguably imply more 
certainty than use of the word "may" or "possibly," the 
construction of the sentence combines the veteran's service 
connected stress disorder with the undocumented and 
unspecified history of smoking as probable contributors to 
the development of the coronary disease.  In addition, the 
sentence states only that the conditions contributed to the 
development of the heart disease and, significantly does not 
opine that either one or both caused the heart disease and 
the veteran's death.  Hence, the opinion is speculative in 
nature, and cannot be of sufficient probative weight.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  See also Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a causal 
relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a 
doctor's statement framed in terms such as "could have been" 
is not probative).

The record presents no other findings or opinions with 
respect to any relationship between the veteran's heart 
disease and his service-connected anxiety reaction.

There are no findings or opinions suggesting that the 
veteran's service-connected gastro-intestinal condition, 
residuals of shrapnel wound, or malaria contributed to the 
heart condition that caused his death.  

On the basis of the medical evidence of record, and in the 
absence of competent medical evidence that the fatal heart 
disease was related to service or that the service-connected 
anxiety reaction, subtotal gastrectomy for duodenal ulcer, 
residuals of shrapnel wound, and malaria contributed to the 
cause of the veteran's death, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant 
associated the cause of the veteran's death to service, or to 
the veteran's service-connected anxiety reaction, her 
statements and testimony do not constitute the required 
medical evidence to support the claim. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death, continuously for a period of not less 
than five years from the date of discharge, or for one year 
prior to his death if he was a prisoner of war under certain 
conditions.  


The record shows that the veteran had a combined rating of 30 
percent from August 1960 to the time of his death.  As such, 
the veteran was not in receipt of a 100 percent disability 
rating for service-connected disabilities for the statutory 
10 year period of time prior to his death.  Moreover, while 
the record shows that the veteran was in receipt of a 100 
percent disability rating for his service-connected 
disabilities from June 28, 1960 to August 12, 1960, the 
record does not show that the veteran was in receipt of a 100 
percent disability rating for service-connected disabilities 
immediately following his discharge for a period of no less 
than five years.  There is no evidence that the veteran was a 
prisoner of war.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death, 
including under 38 U.S.C.A. § 1318, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


